IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,598-01


                         EX PARTE JUSTIN CAIN TOLAR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 22938 IN THE 258TH DISTRICT COURT
                              FROM POLK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of credit card abuse

and sentenced to twenty years’ imprisonment. The Ninth Court of Appeals affirmed his conviction.

Tolar v. State, No. 09-13-00482-CR (Tex. App.—Beaumont April 1, 2015).

        Applicant contends that he was denied the right to file a pro se petition for discretionary

review because he not received timely notice that his conviction had been affirmed. Appellate

counsel filed an affidavit with the trial court. Based on that affidavit, the trial court has entered
                                                                                                      2

findings of fact and conclusions of law that Applicant did not receive timely notice of the appellate

court’s decision. The trial court recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900

(Tex. Crim. App. 2003).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-13-00482-

CR that affirmed his conviction in Cause No. 22938 from the 258th District Court of Polk County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: March 2, 2016
Do not publish